Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                              CASE NO.

  DROGUERIA BETANCES, LLC,

                 Plaintiff,
  v.

  FORWARD SHIPPING MIAMI, INC.,

                 Defendant.
                                             /

                                           COMPLAINT

          COMES NOW, DROGUERIA BETANCES, LLC (“Plaintiff” or “DROGUERIA BETANCES”),

  represented by the undersigned counsel, and brings this Complaint against Defendant

  FORWARD SHIPPING MIAMI, INC. (“Defendant” or “FSM”), and in support thereof CLAIMS,

  ALLEGES, and PRAYS as follows:

                                            PARTIES

       1. Plaintiff, DROGUERIA BETANCES, LLC, is a for profit company, organized and

  operating under the laws of the Commonwealth of Puerto Rico, with principal offices in Ave.

  Luis Muñoz Marin, Esq. Troche, Final Bo. Tomas de Castro, Caguas, PR 00725.

       2. Defendant, FORWARD SHIPPING MIAMI, INC., is a Florida for profit corporation with

  a principal address at 2711 S. Ocean Drive, #3704, Hollywood, FL 33019.

                                   JURISDICTION AND VENUE

       3. Plaintiff invokes the diversity jurisdiction of this Court pursuant to 28 U.S.C. §1332

  because Plaintiff and Defendant are citizens of different States (and territories of the United




                                                 1
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 9




  States) and the subject matter in controversy exceeds $75,000.00, exclusive of interest and

  costs.

     4. Defendant, FSM, is subject to personal jurisdiction in accordance with Florida Statutes

  §48.193 by virtue of operating, conducting, engaging in, or carrying on a business or business

  venture in this state or having an office or agency in this state at all relevant times.

     5. Venue is proper in the Fort Lauderdale Division of the Southern District of Florida

  pursuant to 28 U.S.C. §1391 because Defendant FSM is a corporation based in and/or

  operating out of the State of Florida and maintains its principal place of business in the State

  of Florida, particularly within the area covered by the Southern District of Florida and its

  Fort Lauderdale Division.

                                 FACTS IN SUPPORT OF CLAIMS

     6. DROGUERIA BETANCES is an enterprise with over 55 years of experience in the

  pharmaceutical and beauty industries in the Commonwealth of Puerto Rico. Currently,

  among other ancillary services and products, DROGUERIA BETANCES is in the business of

  distributing pharmaceutical, beauty, and health products to hundreds of community

  pharmacies and hospitals in Puerto Rico and the Caribbean.

     7. In or about the month of March of 2020, COVID-19 was declared a global pandemic

  by the World Health Organization and the U.S. Center for Disease and Control Prevention

  recommended the use of face masks to avoid the propagation of the virus.

     8. As a result, DROGUERIA BETANCES immediately began its search for possible

  providers of surgical masks to be imported into Puerto Rico and distributed among

  pharmacies and hospitals, as well as to other identified buyers on the island.




                                                  2
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 9




     9. FSM, represented by its President Olga Uherova and its representative, agent, or

  employee, Julio Beauchamp, portrayed itself to DROGUERIA BETANCES as an experienced

  provider of personal protective equipment.

     10. DROGUERIA BETANCES is a merchant by virtue of the business it conducts.

     11. FSM is a merchant by virtue of the business it conducts.

     12. On or about, March 30, 2020, FSM offered to sell and deliver to DROGUERIA

  BETANCES three hundred thousand eight hundred (300,800) N95 face masks (the “Goods”)

  within thirteen (13) to fifteen (15) days from the date the order was placed. The total

  purchase price of the Goods was six hundred and ninety-one thousand eight hundred and

  forty dollars ($691,840.00) ($2.30 per unit).

     13. Based on FSM’s quote and offer, DROGUERIA BETANCES was required to pay for the

  Goods as follows:

            a. Initial deposit of two hundred and eighty thousand dollars ($280,000.00)

                upon placement of the order;

            b. Three hundred and eighty thousand dollars ($380,000.00) when the order

                was ready for delivery but prior to shipment; and

            c. Remaining balance of thirty-one thousand eighth hundred and forty dollars

                ($31,840.00) to be paid within three (3) days of the shipment’s arrival.

     14. DROGUERIA BETANCES relied upon FSM’s representation of its stature as a personal

  protective equipment provider and its ability to sell and deliver the 300,800 N95 face masks

  within the agreed upon time and according to the agreed-upon terms and decided to move

  forward on said offer.




                                                  3
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 9




     15. Consequently, on or about March 30, 2020, FSM submitted a Proforma Invoice to

  DROGUERIA BETANCES detailing the agreed upon terms. See Proforma Invoice attached as

  Exhibit “A.”

     16. The very next day, on or about March 31, 2020, as requested by FSM, DROGUERIA

  BETANCES made the initial wire transfer deposit payment in the amount of two hundred and

  eighty thousand dollars ($280,000.00). See wire transfer confirmation attached as Exhibit

  “B.”

     17. On April 17, 2020, upon FSM’s representation that the Goods were in the port and

  ready for shipment, DROGUERIA BETANCES wire transferred the three hundred eighty

  thousand dollars ($380,000.00) to FSM pursuant to their agreement. See email

  communication attached as Exhibit “C”.

     18. DROGUERIA BETANCES has not received the Goods from FSM nor, despite its

  extrajudicial attempts, a reimbursement of the six hundred and sixty thousand dollars

  ($660,000.00) that it wired to FSM to purchase the Goods based on the misrepresentations

  made by FSM.

     19. Upon knowledge and belief, in order to secure the three hundred eighty-thousand-

  dollar ($380,000.00) installment payment, FSM fraudulently misrepresented to DROGUERIA

  BETANCES that the Goods were in port and ready for shipment although they never were.

     20. DROGUERIA BETANCES is entitled to direct and consequential damages for FSM’s

  conduct.

     21. Plaintiff has fulfilled and complied with all conditions precedent, if any, prior to

  bringing this action.




                                              4
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 9




                                COUNT I – Breach of Contract

      22. DROGUERIA BETANCES adopts by reference, as if set out fully and completely re-

  alleged in this Count, paragraphs 1 through 21 above.

      23. As set out in detail above, and as evidenced in Exhibit A, on March 30, 2020, FSM and

  DROGUERIA BETANCES entered into a valid contract for the sale and purchase of 300,800

  N95 face masks, to be delivered within thirteen to fifteen days to DROGUERIA BETANCES.

      24. DROGUERIA BETANCES performed all its obligations under the contract by

  submitting payment of $280,000.00 when the order was placed and $380,000.00 when FSM

  represented to DROGUERIA BETANCES that the Goods were in port and ready to be shipped

  to Plaintiff.

      25. FSM materially breached its obligations under the contract with DROGUERIA

  BETANCES by failing to deliver the Goods to DROGUERIA BETANCES despite its compliance

  with the payment terms.

      26. FSM’s material breach of the contract with DROGUERIA BETANCES proximately

  caused damages to DROGUERIA BETANCES in the amount of $660,000.00, in addition to loss

  of revenue and other provable consequential damages.

      WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this Honorable Court

  enter judgment against FORWARD SHIPPING MIAMI, INC. for breach of contract and award

  damages to Plaintiff in the amount of $660,000.00 plus loss of revenue, consequential

  damages, prejudgment interest, attorneys’ fees, expenses, and court costs (if applicable), as

  well as such other relief the Court deems just and proper.




                                                5
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 9




                         COUNT II – Fraudulent Misrepresentation

     27. DROGUERIA BETANCES adopts by reference, as if set out fully and completely re-

  alleged in this Count, paragraphs 1 through 21 above.

     28. Upon knowledge and belief, FSM, by and through its officers and agents,

  representatives and/or employees, Olga Uherova and Julio Beauchamp, knowingly made

  false statements of material facts when it represented to DROGUERIA BETANCES that FSM

  would comply with the order of the Goods within thirteen to fifteen days of the order and,

  later, when FSM represented to DROGUERIA BETANCES that the Goods were in port and

  ready to be shipped.

     29. FSM did not fulfill the order to DROGUERIA BETANCES within the thirteen to fifteen

  days required under the contract agreed to by the Parties, and the Goods were never in port

  and ready to be shipped to DROGUERIA BETANCES.

     30. Upon information and belief, FSM, by and through its officers and agents,

  representatives and/or employees, Olga Uherova and Julio Beauchamp, knowingly made

  these false statements of material facts to induce DROGUERIA BETANCES to issue payment

  to FSM in the amount of $660,000.00, despite the falsity of its representations.

     31. DROGUERIA BETANCES, in fact, relying on FSM’s fraudulent misrepresentations, paid

  FSM $660,000.00 as partial payment for the purchase of the Goods it expected to receive and

  was entitled to receive pursuant to the Contract with FSM. See Exhibits B and D.

     32. Had DROGUERIA BETANCES known that FSM did not have the ability to deliver the

  Goods within thirteen to fifteen days it would not have entered into a contract with FSM to

  purchase the Goods and it would have not made an initial deposit of $280,000.00.




                                                6
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 9




     33. Had DROGUERIA BETANCES known that FSM’s representations were false and that

  the Goods were not actually in port and ready to be shipped, it would not have made a second

  payments to FSM in the amount of $380,000.00.

     34. As a proximate result of FSM’s fraudulent misrepresentations, DROGUERIA

  BETANCES suffered direct damages in the amount of $660,000.00 plus loss of revenue and

  other provable consequential damages.

     WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this Honorable Court

  enter judgment against FORWARD SHIPPING MIAMI, INC. for fraudulent misrepresentation

  and award damages to Plaintiff in the amount of $660,000.00 plus loss of revenue,

  consequential damages, prejudgment interest, attorneys’ fees, expenses, and court costs (if

  applicable), as well as such other relief the Court deems just and proper.

                                      COUNT III – Conversion

     35. DROGUERIA BETANCES adopts by reference, as if set out fully and completely re-

  alleged in this Count, paragraphs 1 through 21 above.

     36. DROGUERIA BETANCES paid FSM deposits in the amount of $660,000.00 for the

  purpose of purchasing the Goods. See Exhibits B and D.

     37. FSM failed to deliver the Goods.

     38. Not only did FSM fail to deliver the Goods in breach of the contract, but they made

  false representations of material facts in order to secure further payments and

  misappropriate those funds from DROGUERIA BETANCES.

     39. Despite DROGUERIA BETANCES’ multiple attempts, FSM has failed to reimburse

  DROGUERIA BETANCES the monies paid under the Contract, despite the fact that FSM failed

  to deliver the Goods as required.


                                                7
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 8 of 9




     40. DROGUERIA BETANCES is the owner of the funds deposited with FSM, FSM has

  wrongfully asserted dominion over said funds, and FSM has permanently deprived

  DROGUERIA BETANCES of the use of those funds.

     41. As a proximate result thereof, DROGUERIA BETANCES has suffered direct damages in

  the amount of $660,000.00 plus provable consequential damages.

  WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this Honorable Court enter

  judgment against FORWARD SHIPPING MIAMI, INC. for conversion and award damages to

  Plaintiff in the amount of $660,000.00 plus consequential damages, prejudgment interest,

  attorneys’ fees, expenses, and court costs (if applicable), as well as such other relief the Court

  deems just and proper.

                      COUNT IV – In the alternative, Unjust Enrichment

     42. DROGUERIA BETANCES adopts by reference, as if set out fully and completely re-

  alleged in this Count, paragraphs 1 through 21 above.

     43. DROGUERIA BETANCES has conferred a benefit on FSM, by providing FSM with

  $660,000.00, and FSM has knowledge thereof.

     44. FSM voluntarily accepted and retained the benefit conferred by DROGUERIA

  BETANCES, without any right to do so.

     45. The circumstances are such that it would be inequitable for FSM to retain the benefit

  of the monies without paying value thereof to DROGUERIA BETANCES.

     46. As a proximate result thereof, DROGUERIA BETANCES has suffered direct damages in

  the amount of $660,000.00 plus provable consequential damages.

     WHEREFORE, DROGUERIA BETANCES, LLC respectfully requests this Honorable Court

  enter judgment against FORWARD SHIPPING MIAMI, INC. for unjust enrichment and award


                                                  8
Case 0:21-cv-60453-XXXX Document 1 Entered on FLSD Docket 02/26/2021 Page 9 of 9




  damages to Plaintiff in the amount of $660,000.00 plus consequential damages, prejudgment

  interest, attorneys’ fees, expenses, and court costs (if applicable), as well as such other relief

  the Court deems just and proper.

                                      JURY TRIAL DEMAND

         PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

  RESPECTFULLY SUBMITTED, on this 26th day of February 2021.

                                                      DMRA Law LLC
                                                      Attorneys for Plaintiff
                                                      1111 Brickell Avenue, Ste. 1550
                                                      Miami, FL 33131
                                                      Telephone: 305-548-8666
                                                      Facsimile: 786-513-7998
                                                      Email: juan.ramos@dmralaw.com
                                                      Email: maria.dominguez@dmralaw.com
                                                      Email: manuel.franco@dmralaw.com

                                               By:    /s/Juan C. Ramos-Rosado
                                                      Juan C. Ramos-Rosado, Esq.
                                                      Florida Bar No. 1002562

                                               By:    /s/Maria A. Dominguez
                                                      Maria A. Dominguez, Esq.
                                                      Florida Bar No. 510221

                                               By:    /s/Manuel A. Franco
                                                      Manuel A. Franco, Esq.
                                                      Florida Bar No. 126443




                                                  9
